oo HA NY KH HW BW YB

MPN NY YN NY NY NY NY Be eB ee eB ew oe Ee
onrytA YM FF WN HEH SBHO AAI ANWR DH BS

 

 

Case 2:19-cr-00107-RSL Document 24-1 Filed 11/27/19 Page 1 of 3

Judge Lasnik

UNITED STATES DISTRICT COURT FOR THE
WESTERN DISTRICT OF WASHINGTON
AT SEATTLE

UNITED STATES OF AMERICA, No. CR19-107-RSL

Plaintiff, [PROPOSED]
ORDER OF FORFEITURE

Vv.

SHELTON LAYNE SMITH,

Defendant.

 

 

THIS MATTER comes before the Court on the United States’ Motion for Entry of
an Order of Forfeiture seeking to forfeit to the United States Defendant Shelton Layne
Smith’s interest in the following:

A judgment for a sum of money in the amount of $1,236,521, representing the

proceeds Defendant Shelton Layne Smith obtained as a result of Wire Fraud, in

violation of 18 U.S.C. § 1343.

The Court, having reviewed the record, FINDS:

The above-identified sum of money is forfeitable pursuant to 18 U.S.C.

§ 982(a)(2)(A) and 28 U.S.C. § 2461(c), as it represents proceeds the Defendant obtained
as the result of Wire Fraud, in violation of 18 U.S.C. § 1343, as charged in Count 1 of the
Indictment, Dkt. No. 3;

Order of Forfeiture, CR19-107-RSL - 1 UNITED STATES ATTORNEY
700 STEWART STREET, SUITE 5220

SEATTLE, WASHINGTON 98101
(206) 553-7970
oOo Oo ND KH MH BP WO HPO

VY NY NY NY NY NY KN DN De Be He ew Se Se ea oe YD YL
a AND A FW NY KF SD 0 wm HI DA BR wD HY SG

 

 

Case 2:19-cr-00107-RSL Document 24-1 Filed 11/27/19 Page 2 of 3

The Defendant agreed, pursuant to the Plea Agreement he entered on September
26, 2019, to forfeit his interest in the above-identified $1,236,521 sum of money, Dkt.
No. 19, § 10;

The United States has agreed it will request the Attorney General apply any
amounts it collects toward satisfaction of this forfeited sum to the restitution that is
ordered in this case. Dkt. 19 at { 10. The United States has also agreed that any amount
the Defendant pays toward restitution will be credited against this forfeited sum. Jd.

The evidence in the record, including information contained within the Plea
Agreement, has established the requisite nexus between the above-described sum of
money and the offense of conviction, pursuant to Federal Rule of Criminal Procedure
(“Fed. R. Crim. P.”) 32.2(b)(1)(B); and

No ancillary proceeding is required to the extent that the forfeiture consists of a
judgment for a sum of money, pursuant to Fed. R. Crim. P. 32.2(c)(1).

THEREFORE, THE COURT ORDERS:

1) Pursuant to 18 U.S.C. § 982(a)(2)(A) and 28 U.S.C. § 2461(c), the
Defendant’s interest in the above-identified $1,236,521 sum of money is fully and finally
forfeited, in its entirety, to the United States;

2) No right, title, or interest in this sum of money exists in any party other
than the United States;

3) Pursuant to Fed. R. Crim. P. 32.2(b)(4)(A)-(B), this order will become final
as to the Defendant at the time he is sentenced, it will be made part of the sentence, and it
will be included in the judgment;

4) Pursuant to Fed. R. Crim. P. 32.2(e), in order to satisfy, in whole or in part,
this sum of money the United States may move to amend this order, at any time, to
substitute property having a value not to exceed $1,236,521; and
/

Order of Forfeiture, CR19-107-RSL - 2 UNITED STATES ATTORNEY
700 STEWART STREET, SUITE 5220

SEATTLE, WASHINGTON 98101
(206) 553-7970
eo Oo YD mM BR YW NY

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:19-cr-00107-RSL Document 24-1 Filed 11/27/19 Page 3 of 3

Hf
5) The Court will retain jurisdiction in this case for the purpose of enforcing

this order.
IT IS SO ORDERED

DATED this (7 ay of Decombyr , 2019.

WWE S Crh

THE HON. ROBERT S. LASNIK
UNITED STATES DISTRICT JUDGE

Presented by:

S/Matthew H. Thomas

MATTHEW H. THOMAS

Assistant United States Attorney
United States Attorney’s Office

1201 Pacific Avenue, Suite 700
Tacoma, WA 98402-4383

Telephone: (253) 428-3800

Fax: (253) 428-3826

E-mail: Matthew.H.Thomas@usdoj.gov

Order of Forfeiture, CR19-107-RSL - 3 UNITED STATES ATTORNEY
700 STEWART STREET, SUITE 5220

SEATTLE, WASHINGTON 98101
(206) 553-7970
